Citation Nr: 0601578	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 16, 1978, rating decision that denied service 
connection for bronchial asthma.  

2.  Whether new and material evidence to reopen a claim for 
service connection for bronchial asthma has been received; 
and if so, whether entitlement to service connection for that 
disability is established.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to medication for asthma.

4.  Entitlement to service connection for Crohn's disease (or 
disability manifested by stomach cramps and diarrhea), 
claimed as secondary to medication for asthma.

5.  Entitlement to service connection for diabetes, claimed 
as secondary to medication for asthma.

6.  Entitlement to service connection for any eye disorder, 
to include cataract and glaucoma, claimed as secondary to 
medication for asthma.

7.  Entitlement to service connection for arthritis, claimed 
as secondary to medication for asthma.

8.  Entitlement to service connection for rhinitis, claimed 
as secondary to medication for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
March 1973.    

In an August 1978 decision, the RO denied the veteran 
original service-connection claim for bronchial asthma.  
Although notified of that denial later that month, the 
veteran did not initiate an appeal.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision  in 
which the RO denied the veteran's request to reopen a claim 
for service connection for bronchial asthma, as well as 
denied a claim of CUE in an August 1978 rating decision that 
denied service connection for bronchial asthma.  The veteran 
filed a notice of disagreement (NOD) in August 2002, and the 
RO issued a statement of the case (SOC) in April 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2003.

In September 2005, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
additional evidence includes both lay and physician 
statements concerning the veteran's physical condition.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2005).  

Although the RO did not explicitly address the issue of 
reopening, it appears that the RO reopened the veteran's 
claim for service connection for bronchial asthma in the 
rating decision issued in August 2002, and then denied it on 
the merits.  However, regardless of the RO's actions, the 
Board has a legal duty, under 38 U.S.C.A. §§ 5108 and 7105 
(West 2002), to consider the pertinent legal authority 
governing finality of prior decisions and reopening of 
previously disallowed claims.  Thus, the Board must address 
the question of whether new and material evidence to reopen 
the claim has the received, since that issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
matter on appeal has been characterized as on the title page.

The Board's decision reopening the claim for service 
connection for bronchial asthma, granting the reopened claim 
for service connection for bronchial asthma, and denying the 
claim of clear and unmistakable error in a prior RO decision, 
is set forth below.  The matters of service connection for a 
back disorder, for Crohn's Disease, for diabetes, for an eye 
disorder, for arthritis, and for rhinitis, each  claimed as 
secondary to medication for asthma, are addressed in the 
remand following the order; those matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In an August 16, 1978 unappealed rating decision, the RO 
denied service connection for bronchial asthma.  

3.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO on 
August 16, 1978, or that the RO incorrectly applied the 
applicable statutory and regulatory provisions existing at 
that time, and that, but for any such alleged error, the 
outcome would have been different.

4.  The RO last denied the veteran's petition to reopen his 
claim for service connection for bronchial asthma in August 
1978; although the RO notified him of the denial later that 
month, the veteran did not initiate an appeal.

5.  Additional evidence associated with the claims file since 
the RO's August 1978 denial was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bronchial asthma.

4.  Bronchial asthma was not noted at the veteran's entry 
into service.

5.  The veteran was diagnosed with bronchial asthma during 
service, and was medically discharged as a result.

6.  While a VA examiner has opined that the veteran's 
bronchial asthma pre-existed service, the record includes 
competent medical opinions essentially establishing that the 
bronchial asthma from which the veteran continues to suffer 
was first manifested during service.


CONCLUSIONS OF LAW

1.  The August 16, 1978, RO decision that denied service 
connection for bronchial asthma did not contain CUE.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2005).

2.  The August 1978 RO decision that denied the veteran's 
claim for service connection for bronchial asthma is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

3.  Since the August 1978 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bronchial asthma have 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

4.  Affording the veteran the benefit of the doubt on the 
question of service incurrence, the criteria for service 
connection for asthma are met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)). As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and the 
reasons for the denial of his claim of CUE, all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met with respect to 
this claim.

Further, in view of the Board's favorable disposition of the 
Board's decision below to reopen and grant the veteran's 
claim for service connection for bronchial asthma, the Board 
finds that all notification and development action needed to 
fairly adjudicate these aspects of the appeal has been 
accomplished.  




II.  Clear and Unmistakable Error

The RO's decision of August 16, 1978, that denied the 
veteran's claim for service connection for bronchial asthma 
was based on a finding that the condition existed prior to 
service and was not permanently aggravated during service.  
The appellant was notified of the August 16, 1978, rating 
decision by letter dated August 25, 1978, but he did not 
initiate an appeal within one year of that notice.  Hence, 
the denial is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The appellant contends that the August 16, 1978, rating 
decision, issued on August 25, 1978) contains CUE because the 
evidence at the time did not show that he had bronchial 
asthma prior to service. 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

At the time of the August 16, 1978, adjudication, service 
connection could be granted for disabilities shown to have 
been directly incurred in or aggravated by active military 
service.  38 U.S.C.A. § 310 (West 1976).  A war-time veteran 
was assumed to be sound at the time of enlistment, rebuttable 
on the basis of evidence or medical judgment sufficient to 
warrant a finding that the injury or disease existed prior to 
acceptance and enrollment.  38 U.S.C.A. § 311 (West 1976); 
38 C.F.R. §§ 3.303, 3.304 (1977).  

The evidence then before the rating board consisted of the 
appellant's service medical records.  These records show that 
bronchial asthma was not noted at service entry, but that the 
appellant underwent extensive medical treatment for such 
condition during his service, which lasted less than 8 
months.  The February 1973 Medical Evaluation Board report 
cites, as one of the reasons for the veteran's discharge from 
service, that he had bronchial asthma existing prior to 
service,.  

In support of the claim of CUE, the appellant's 
representative contends that there is no plausible basis in 
the record for the RO's determination that bronchial asthma 
existed prior to service.  However, this assertion, alone, 
does not establish CUE in that decision.  Here, the service 
medical records included an opinion that the bronchial asthma 
existed prior to service.  Arguably, then, this record 
provided a plausible basis for the RO's conclusion that the 
bronchial asthma preexisted, and was not aggravated as a 
result of, service.  Careful review of the file does not 
reveal any competent medical evidence of record at the time 
of the August 1978 RO decision that actually contradicts the 
RO's conclusion.  

Further, as noted above, to constitute CUE, an error must the 
error must be of the sort, which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made.  Damrel, 6 Vet. App. at 245 (1994).  Significantly, the 
appellant has not alleged, and the record does not even 
suggest, how, but for the RO's finding that the disability 
existed prior to, and was not permanently aggravated by, 
service, the outcome of the decision would have been 
different.    

The Board points out that a claim of CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication; accordingly, any assertion predicted on either 
VA's current legal authority or is irrelevant to a showing of 
CUE in the August 16, 1978, decision.  See Damrel, 6 Vet. 
App. at 245 (1994).

Under these circumstances, the Board finds that appellant has 
simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions applicable at that time, 
and that, but for the alleged error, the outcome of the 
decision would have been different.  Accordingly the Board 
concludes that the August 16, 1978 rating decision that 
denied service connection for bronchial asthma did not 
contain CUE.   

The benefit-of-the-doubt doctrine is not applicable to claims 
of CUE.  Cf. 38 C.F.R. § 20.1411 (a) and (b).

III.  New and Material

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

As noted above, the veteran's claim for service connection 
for bronchial asthma has been previously considered and 
denied.  By decision of August 1978, the RO denied a claim 
for service connection for asthma.  The pertinent evidence 
then of record included the veteran's service medical records 
(reflecting treatment for bronchial asthma); lay statements 
from the veteran, and VA medical evidence.  The basis for the 
Board's determination was that, although the veteran was 
treated for bronchial asthma during service, and was 
medically discharged as a result, the disorder clearly and 
unmistakably preexisted and was not aggravated by service.  

As the veteran did not appeal the RO's August 1978 decision, 
it is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 

The veteran's application to reopen his claim for service 
connection for bronchial asthma was received in February 
2001.  

As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
and after August 29, 2001.  Given the February 2001 date of 
the claim to reopen culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the Board's October 1998 denial includes private and VA 
medical records, and Social Security Administration (SSA) 
disability records.  Collectively, this evidence shows that 
the veteran has been treated for asthma.  Several private 
medical providers have opined that the veteran's asthma did 
not preexist service.  According to an October 2001 letter 
from H.D., M.D., of the University of Pennsylvania Health 
System, based on a review of the veteran's medical history, 
the doctor concluded that the veteran entered service without 
a previous diagnosis of lung disease.  Dr. H.D. reiterated 
this opinion in a September 2005 letter.  In January 2002, 
H.H., M.D., of the Harvard School of Public Health, provided 
a similar finding that the veteran entered service without a 
previous diagnosis of lung disease.

The Board finds that the additional medical evidence is 
"new," in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening the 
claim.  The evidence added to the record reflects treatment 
for asthma.  This evidence also includes physicians' opinions 
that the medical evidence failed to show that the veteran was 
diagnosed with a preexisting asthma disorder; such was not in 
evidence at the time of the prior denial.  The Board thus 
finds that this new evidence is so significant that it must 
be considered to fairly decide the merits of the claims for 
service connection for bronchial asthma, and is, thus, 
material for purposes of reopening this claim.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for bronchial 
asthma are met.  

III.  Service Connection

In addition to the basic service connection principles, noted 
above, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2005).

The presumptions may be rebutted by clear and unmistakable 
evidence showing that the disorder existed prior to entry 
into service and that the disorder was not aggravated by such 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 and Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The August 1972 service entrance examination report is 
negative for respiratory disorder or asthma.  The veteran 
reported no prior respiratory disorders in his Report of 
Medical History.  In February 1973, the veteran was diagnosed 
with bronchial asthma that existed prior to service.  The 
veteran was recommended for a Medical Board Evaluation due to 
his diagnosed asthma.  

The service medical records show that the veteran was treated 
for bronchial asthma in February 1973.  As a result, the 
examiner recommended that the veteran be medically 
discharged.  In a February 1973 report, it was noted that the 
veteran's asthma existed prior to service.  

The veteran essentially contends that he developed a 
pulmonary disorder that permanently worsened during period of 
service from August 1972 to March 1973.  Considering the 
pertinent evidence in light of the above-noted legal 
authority, the Board finds that the record presents a 
reasonable basis for a grant of service connection in this 
case.  

As noted previously, the August 1972 service entrance 
examination report revealed normal findings for the lungs.  
As the veteran was not diagnosed with a pulmonary disorder at 
service entrance, his lungs are presumed sound; in other 
words, he is presumed to have entered service without a 
pulmonary disorder.  Moreover, notwithstanding the in-service 
finding of the Medical Evaluation Board, the Board also finds 
that the evidence does not clearly and unmistakably establish 
that the veteran had bronchial asthma prior to service so as 
to rebut the presumption of soundness.  

As noted above, several private medical providers have opined 
that the veteran's asthma did not preexist service.  In an 
October 2001 letter,  H.D., M.D., of the University of 
Pennsylvania Health System, offered that, based on review of 
the veteran's medical history, the veteran entered service 
without a previous diagnosis of lung disease.  He was treated 
during service, and currently is treated for asthma.  Dr. 
H.D. reiterated this opinion in a September 2005 letter.  In 
January 2002, H.H., M.D., of the Harvard School of Public 
Health, provided a similar opinion that the veteran entered 
service without a previous diagnosis of lung disease.  

The Board notes that the record also includes opinion, 
consistent with the conclusion contained in the February 1973 
Medical Board report, to support a finding that the veteran 
had asthma prior to his entrance into service.  A June 2002 
VA examiner opined that the veteran's bronchial asthma was 
not caused or aggravated during military service.  However, 
like the Medical Board report, this opinion, without more, 
does not clearly and unmistakably establish a pre-existing 
condition.  While the June 2002 VA examiner's opinion was 
presented in a detailed report with supporting rationale, it 
is not necessarily more persuasive than the private 
examiners' opinions that point to the fact that the first 
documented diagnosis of bronchial asthma was during the 
veteran's service.  The Board also points out that, 
interestingly, the very fact that there are conflicting 
medical opinions on the question of pre-existing lung 
condition would tend to militate a finding of clear and 
unmistakable evidence to rebut the presumption of soundness.  

Thus, the Board cannot conclude that the record contains 
evidence meeting the "onerous" evidentiary standard of clear 
and unmistakable evidence, which requires that the existence 
of asthma prior to service be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003).  

In view of the foregoing, the Board finds that the veteran is 
presumed sound as to his lungs at service entrance, and that 
such presumption has not been rebutted.  While a VA examiner 
has opined that the bronchial asthma diagnosed in service 
pre-existed service, the record includes competent medical 
opinions essentially establishing that the bronchial asthma 
from which the veteran continues to suffer was first 
manifested during service.  On the facts, and with resolution 
of all reasonable doubt in the veteran 's favor on the 
question of service incurrence (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that the criteria for 
service connection for bronchial asthma are met.





ORDER

As CUE in the August 16, 1978, RO decision that denied 
service connection for bronchial asthma has not been 
established, the appeal as to that issue is denied.  

As new and material evidence has been received, the request 
to reopen the claim for service connection for bronchial 
asthma is granted.  

Service connection for bronchial asthma is granted.


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In view of the grant of service connection for bronchial 
asthma, the Board finds that further RO action on the 
remaining claims on appeal-each claimed as secondary to 
medication for asthma-is warranted.  Specifically, the Board 
finds that a medical opinion addressing the medical 
relationship, if any, between each of the claimed 
disabilities (a back disorder, Crohn's Disease, diabetes, an 
eye disorder, arthritis, and rhinitis) and medication used to 
treat the veteran's now service-connected bronchial asthma 
would be helpful in resolving the claims remaining on appeal.  
See 38 U.S.C.A. § 5103A (West 2002)..   

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claims for service connection on a 
secondary basis.  See 38 C.F.R. § 3.655(a),(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

To ensure that all due process requirements are met, prior to 
arranging for further examination, the RO should give the 
veteran another opportunity to present information and/or 
evidence pertinent to any remaining claim(s) for secondary 
service connection.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for secondary 
service connection that remain on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for secondary service connection 
for a back disorder, for Crohn's Disease, 
for diabetes, for an eye disorder, for 
arthritis, and for rhinitis, that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, at any 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies and/or consultation(s) 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The examiner should clearly identify any 
current disability involving the 
veteran's back, stomach cramps and 
diarrhea (claimed as Crohn's Disease), 
diabetes, eyes, the joints (claimed as 
arthritis), and the nasal passages 
(claimed as rhinitis).  With respect to 
each such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected bronchial 
asthma, to include the medication 
prescribed to treat that condition.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining 
claims on appeal in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


